Citation Nr: 0704606	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of head 
injury.

4.  Entitlement to service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from January 1976 to June 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The issue of service connection for an eye disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  The veteran does not have a current diagnosis of 
headaches.

3.  The veteran does not have a current diagnosis of 
residuals of head injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  The criteria for service connection for residuals of head 
injury have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

PTSD
Service connection for PTSD more specifically requires (1) 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2005); (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran alleges that he has PTSD as a result of being 
discharged early from service; in other words, his discharge 
is the stressor.  The veteran's service medical records do 
not report any diagnoses of PTSD.  Post-service mental health 
records also do not report any diagnosis of PTSD, and a May 
2004 VA PTSD Assessment record reports the examiner's 
findings that the veteran's symptoms do not meet the 
diagnostic criteria for PTSD.  The veteran has asserted that 
his 1976 hospitalization supports his claim for service 
connection.  The July 1976 private hospitalization record 
diagnoses the veteran with severe adjustment reaction of 
adolescence.  The report does not discuss either PTSD or the 
veteran's service; instead, it focuses on the veteran's 
family problems.  Based on the absence of a diagnosis of 
PTSD, service connection for PTSD is denied.  

Headaches
Service medical records indicate complaints of headaches in 
January, February, and June 1976.  The January 1976 treatment 
record reports the veteran complained of sore throat, stuffed 
sinuses, and headaches and was diagnosed with an upper 
respiratory infection.  The February 17, 1976, record reports 
the veteran's complaint of "severe headaches in the 
mastoids, ethmoid, and frontal areas."  The record reports 
that the veteran's left pupil was dilated due to atropine and 
diagnosed the veteran with headaches due to increased 
exposure to light.  The February 23, 1976, record reported 
the veteran's complaints of headache in the sinus area and 
sore throat.  The veteran was diagnosed with sinusitis.  The 
June 1976 record reported the veteran's complaint of 
headaches over the left temporal and frontal skull after a 
head injury.  The head was noted to be normal around the area 
of injury, except for a small bruise and some tenderness.  
The foregoing evidence does not indicate that the veteran had 
a chronic headache disability during service.  The headaches 
are not consistently in the same area, and the only diagnosis 
of headaches, dated February 17, 1976, is linked to an eye 
condition.  In no record is there a diagnosis of headaches 
per se.  

Post-service records also do not report any diagnosis of 
headaches as a unique disability.  A September 2003 VA 
treatment record reports the veteran's complaint of irritated 
eyes, headache, nasal congestion, popping ears, and sore 
throat, and the veteran was diagnosed with allergic rhinitis.  
There are no additional complaints of headaches in the 
record, and a subsequent September 2003 record reports the 
veteran's denial of "any other problems," other than 
allergies.  As stated above, a current diagnosis is needed 
for service connection to be granted.  Based on the absence 
of a competent diagnosis of headaches; service connection 
must be denied.  

Head injury
A June 1976 service medical record reports the veteran sought 
treatment for headaches after a blow to the head.  The head 
was noted to be normal around the area of injury, except for 
a small bruise and some tenderness.  A skull x-ray was 
performed, and the results indicated there was no fracture.  
No diagnosis is made and no additional complaints are noted 
in the record.  A subsequent June 1976 separation record 
reported normal findings for the "head, face, neck, and 
scalp," a negative history as to head injury, and no defects 
or diagnoses were noted on the record.  

Post-service treatment records report no treatment for head 
injury and there are no current diagnoses linked to a history 
of head injury.  Because there is no current diagnosis and no 
evidence of residuals of head injury, service connection for 
a head injury must be denied.  


ORDER

Service connection for PTSD is denied.

Service connection for headaches is denied.

Service connection for residuals of head injury is denied.  


REMAND

In a June 2003 statement, the veteran reported having a 
recent eye examination at the "Dallas VA Clinic #1".  This 
record is not associated with the file, however, and it must 
be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA eye treatment records.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


